Citation Nr: 0201032	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  99-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purpose of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Carlito S. David, Attorney

Appellee represented by:	Richard A. Whitaker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1984.  He died on November [redacted], 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that the appellant was not 
entitled to VA death benefits as the veteran's surviving 
spouse.  A hearing was held before the undersigned member of 
the Board at the RO (i.e. a Travel Board hearing) in June 
2001.  

The Board notes that this is a contested claim.  
Specifically, the appellee, who is the veteran's legal widow 
and has been recognized as the surviving spouse of the 
veteran for VA purposes, contests the appellant's claim for 
recognition as same (as such would eliminate her entitlement 
to death benefits).  The appellee was also notified of the 
June 2001 Travel Board hearing, but she did not appear for 
that hearing.  



FINDINGS OF FACT

1.  The veteran and the appellee were married in the 
Philippines in January 1977; they were never divorced.

2.  The veteran and appellee separated due to the veteran's 
misconduct.  

3.  The veteran and the appellant were "married" in the 
Philippines in July 1983.

4.  The appellant and the veteran were not legally married, 
nor did they have a deemed valid marriage for VA purposes, at 
the time of the veteran's death.  


CONCLUSION OF LAW

The appellant may not be recognized by VA as the surviving 
spouse of the veteran.  38 U.S.C.A. § 101(3) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the appellant is appealing a June 
1999 determination by the RO that the appellant was not 
entitled to VA death benefits.  The RO ultimately denied the 
appellant's application based on a finding that she did not 
have a "deemed valid" marriage to the veteran at the time of 
his death.  

The Board notes that, in order to be entitled to death 
benefits as a "surviving spouse" of a veteran, the claimant 
must have been the veteran's spouse at the time of the 
veteran's death and had lived continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death, except where there was a separation due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  38 U.S.C.A. § 101(3) (West 1991 & West 2001); 
38 C.F.R. § 3.50 (2001).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2001).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b) (2001).

Death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and she thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the reported marriage or was born to 
them before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who is found entitled to such benefits.  
38 U.S.C.A. § 103(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.52 (2001).

In this case, the Board observes that the appellee and the 
veteran were married in Angeles City, Philippines in January 
1977.  They had one child, who was born in December 1978.  
The veteran and the appellee separated at some point in 1982, 
and signed a separation agreement on September 8, 1982.  
According to the agreement (executed at Clark Air Force Base) 
they separated due to "unfortunate differences."  

It is noted that the evidence of record indicates that, at 
the time of separation (between the veteran and appellee), 
the veteran had indicated to military authorities that the 
appellee had engaged in some sort of theft; but it appears 
that, after a cursory review by the authorities, these 
charges were not pursued.  It is noted that the authorities 
had initially questioned the veteran regarding the theft, who 
in turn blamed the appellee.  

The veteran and the appellant participated in a "marriage" 
ceremony in the Philippines in July 1983, although the 
veteran's marriage to the appellee had not been legally 
terminated.  

In early May 1984, the veteran filed a claim for VA 
compensation benefits, and indicated that his marriage to the 
appellee still existed.  Later that month the appellee 
submitted a claim for an apportioned share of any VA benefits 
the veteran may receive.  In a declaration of marital status 
form (VA Form 21-686c) signed in October 1984, the appellee 
indicated that she and the veteran separated because the 
veteran "went with other women" and because of neglect.  
She noted that she had heard that he had now married someone 
else. 

In a February 1985 declaration of marital status, the veteran 
indicated that his marriage to the appellee had not 
terminated, and that they had had a trial separation.  In a 
March 1985 letter, the veteran indicated that he and the 
appellee were "separated again" and that she would be 
residing in the U.S.  

A report of contact form dated in June 1985 indicates that 
the veteran did not oppose the appellee's apportionment 
claim; he also provided his "wife's" address in California.  
In a Financial Status Report (VA Form 4-5655) received in 
September 1985, the veteran refers to appellee as his spouse.  

In May and July 1987 applications for medical benefits (VA 
Forms 10-10), the veteran listed a name different from that 
of the appellee or appellant as his wife.  Without going into 
unnecessary detail, it was later discovered that this name 
was actually the appellant's nickname.  

In July 1987, the appellee filed a claim for an apportioned 
share of the veteran's benefits (the RO had determined, 
subsequent to the appellee's prior application, that the 
veteran was entitled to VA disability compensation).  In her 
application, she indicated that she and the veteran were 
separated and/or divorced (she circled the words 
"separated" and "divorced," and indicated that they were 
separated in 1983).  In a VA Form 21-686c received in 
September 1987, the veteran indicated that he and the 
appellee separated in September 1982, but he made no mention 
of a divorce.  In a September 1987 letter, the veteran 
indicated that he had given the appellee a sum of money to 
dissolve the marriage, but that she wasted it gambling.  He 
also indicated that the appellee's "gambling" was the main 
reason for their separation.  

In a May 1988 special apportionment decision, the RO granted 
the appellee an apportioned share of the veteran's VA 
compensation on her behalf (as the estranged spouse) and on 
behalf of the veteran's minor child.  

In a June 1988 letter to the RO, as well as in letters and 
statements received in June 1989, January 1990, February 
1991, August 1991, and November 1991, the veteran refers to 
the appellee as his wife.  

In December 1993, the appellant submitted an application for 
burial benefits (VA Form 21-530); this is the first time the 
appellant had contacted the RO.  Attached to her application 
is a certified document from the Angeles City, Philippines, 
Office of the City Civil Registrar, which indicates that the 
veteran died on November [redacted], 1993.  The appellant also 
attached a copy of an affidavit apparently signed by the 
veteran on July 15, 1983, at the United States (U.S.) Embassy 
in Manila in which he indicated that he was not previously 
married and that he was applying for a license to marry the 
appellant; and a copy of a marriage contract indicating that 
they were married on July 26, 1983, in Mabalacat, Pampanga, 
Philippines.  

The Board notes that in a letter received the day after the 
veteran died, the veteran indicated that he was legally 
married and had a son to whom the VA sent money each month, 
and that he had not seen "them" since 1982 (he was 
obviously referring to the appellee and their son).  

In December 1993 the appellant filed a claim for dependency 
and indemnity compensation benefits, and in April 1994 the 
appellee filed such a claim.  In response to the RO's request 
for further information (including whether she married the 
veteran knowing of a legal impediment), the appellant, in an 
August 1994 statement, related that she married the veteran 
in 1983 and was with him until he died, and that she never 
knew that the veteran had been married before.  

In a September 1994 Administrative Decision, the RO in 
Oakland, California, found that the appellant was the 
surviving spouse of the veteran for VA purposes, as their 
marriage was deemed valid; and that the appellee did not 
continuously cohabit with the veteran.  The appellee appealed 
this determination.  

The appellee argued, in an October 1994 notice of 
disagreement, that her separation from the veteran was not 
her fault and that it was done only to keep the veteran from 
abusing her and their son.  She elaborated in her November 
1994 substantive appeal (VA Form 9), indicating that, from 
the time of their marriage in 1977 until mid-1981, she and 
the veteran lived together continuously, at which point the 
veteran began abusing her (described as slapping, kicking, 
etc.).  The appellee related that their first separation was 
in 1981, when, while they were stationed at K. I. Sawyer Air 
Force Base, Michigan, the veteran beat her, and a military 
officer moved her and the children (apparently the veteran's 
child and the appellee's other child - not the veteran's) to 
a family abuse center for two weeks.  She noted that she 
stayed there on two other occasions after moving back with 
the veteran and again being abused.  The appellee stated that 
in May 1982 they returned to the Philippines (the veteran was 
assigned to Clark Air Force Base) and that a month later the 
abuse started again.  

In her substantive appeal and attached statement, the 
appellee further stated that in August 1982 the veteran's 
commanding officer spoke with both of them, and it was agreed 
that it would be in their best interest if the appellee was 
to return to the U.S. and seek a divorce; and that the 
veteran would pay for the proceeding.  She indicated that she 
returned to the U.S. at this time and consulted an attorney, 
but that the veteran refused to pay the fee for the attorney.  
The appellee related that in 1983 the veteran showed up at 
her apartment in California and asked her for a divorce, and 
requested that it be back-dated five months.  She explained 
that she refused, as he would not provide an explanation for 
his request.  She also indicated that, soon after her return 
to the U.S., she was approached by alleged military 
investigators who asked whether she was indeed divorced from 
the veteran (she told them that she was not).  

In sum, the appellee reiterated that she married the veteran 
in 1977; that they had a child in 1978; that he began abusing 
her intermittently; that they did ultimately agree to 
divorce, but that, as the veteran refused to pay for it, a 
divorce was never obtained.  She maintains that she did not 
desert the veteran and did not want to leave him, but that 
his abuse caused her to leave.  

In a February 1998 letter, the appellee reiterated most of 
what was stated in her substantive appeal, and added that she 
was aware that the veteran was involved with the appellant 
prior to her return to the U.S.

An April 1998 VA field examination report reflects that the 
appellee was interviewed and indicated that the veteran had 
given her money but that it was to persuade her to stay with 
him rather than to leave him and seek a divorce; she denied 
losing the money gambling.  She stated that, while she played 
bingo on occasion, she was not a gambler.  

In a statement received in May 1998, the veteran's child 
indicated that his mother, the appellee, separated from the 
veteran due to his constant abuse.  He stated that his mother 
was not and is not a gambler, and two of the appellee's 
acquaintances confirmed this assessment.  

According to a March 1999 VA field examination report, the 
appellant and two of her sons were interviewed in February 
1999.  Her youngest son stated that he was the appellant's 
youngest son by her first husband, [redacted], and that he was 
certain the two were legally married.  He pointed out that 
[redacted] abandoned the family when he was young, and that he 
last saw him when he was in sixth grade.  The appellant's 
other son corroborated this information.  

The field examination report further reflects that the 
appellant initially did not divulge that she had been 
previously married or that she had a different identity (this 
latter piece of information was apparently also provided by 
her sons) until presented with the information provided by 
her youngest son.  Essentially, she then admitted having an 
entirely different name, and claimed that her first husband 
had been absent for 13 years prior to her marrying the 
veteran; this was apparently corroborated by her sons.  
However, the Board notes that this does not square with the 
youngest son's account that he saw [redacted] while in sixth 
grade (he was age 26 at the time of the interview).  In any 
event, the appellant admitted that she had four children by 
[redacted], and that she did not mention his existence during a 
pre-marriage investigation by the U.S. Air Force because she 
had thought that it was annulled due to [redacted]' 13 year 
absence.  The appellant further alleged that she was unaware 
of the appellee until after the veteran's death, and she 
provided photographs of herself, including one allegedly 
taken with the veteran.  

The field investigator was able to obtain a certification of 
marriage between the appellant (using her other name) and 
[redacted], which reflects that they were married in October 
1960.  

Based chiefly on the above information, the RO, in June 1999, 
denied the appellant's claim for VA death benefits, finding 
that she could not be recognized as the surviving spouse of 
the veteran.  The RO determined that the appellee (the 
veteran's legal widow) was the surviving spouse of the 
veteran for VA benefits purposes.  Essentially, it was 
determined that as the appellant was married to [redacted] prior 
to her "marriage" to the veteran (who was already married 
to the appellee), her marriage to the veteran did not meet 
the definition of a "deemed valid" marriage.  The appellant 
has appealed this determination.  

In her notice of disagreement received in August 1999, the 
appellant noted that her current name was her original name, 
that it was changed for superstitious reasons, and that it 
was then changed back in 1974.  She also noted (for the first 
time) that [redacted] had previously been married.  

In a letter received from the appellee in October 1999, she 
disputed the appellant's statements to the effect that she 
(the appellant) was unaware of the veteran's marriage to the 
appellee, noting that the veteran had brought the appellant 
to their home prior to their final separation.  The appellee 
noted that, in fact, she confronted the appellant on this 
occasion regarding her relationship with the veteran, and 
that the appellant was completely aware of the veteran's 
prior marriage to the appellee before the appellant 
"married" the veteran.  

In her October 1999 substantive appeal, the appellant stated 
that she lost contact with [redacted] at some point in 1973, and 
that she was left to assume that he was dead at the time when 
she married the veteran.  She cited to Article 83 of the 
Family Code of the Philippines, enacted in August 1988 (and 
therefore inapplicable to the her 1983 "marriage" to the 
veteran), which essentially provides that any marriage in the 
Philippines subsequently contracted by any person during the 
lifetime of a first spouse is illegal and void unless the 
first spouse had been absent for more than seven years 
without the person having news of the absentee being alive; 
or, if absent for less than seven years, is generally 
believed to be dead and is believed to be dead by the spouse 
present at the time of contracting the subsequent marriage.  
In such cases, the contracted marriage shall be valid until 
declared null and void by a competent court.  The Board notes 
that, as amended in 1992, now under Article 41, the period of 
seven years was reduced to four, and a summary proceeding for 
the declaration of presumptive death of the absentee is 
necessary.  The appellant has not submitted any objective 
evidence to show that [redacted] is now dead; that he was dead in 
1983; or that he has been declared to be dead due to 
prolonged absence.  

In a letter received in August 2000, the appellant again 
related that she was not aware of the veteran's prior 
marriage and had never been to the home of the appellee and 
the veteran.  She added that she has never met the appellee.  
She related that she first met the veteran in September 1982.  

During the June 2001 Travel Board hearing the appellant 
testified that she met the veteran in September 1982, married 
him in July 1983, and that they were together until he died 
in November 1993.  She testified that she married [redacted] in 
October 1960, and that he left her in 1973; and that, while 
he initially paid support to her for their children, such 
support ceased after three months.  The appellant noted that 
she believed that he was dead, but admitted that she had no 
idea when he may have died.  Regarding the appellee's 
contention to the effect that the veteran was abusive, the 
appellant testified that this simply was not the veteran she 
knew.  

Finally, attached to an August 2001 letter from the appellant 
is a copy of a marriage contract between [redacted] and another 
individual indicating that the couple were married in January 
1959.  The appellant argues that this shows that her marriage 
to [redacted] was therefore not valid, and that there was no 
impediment to her marrying the veteran (i.e. none that she 
knew of at the time of the marriage).  This ignores the 
veteran's prior marriage to the appellee.  

To be sure, the evidence of record is somewhat contradictory 
and unclear.  What is clear to the Board, however, and after 
a longitudinal review of the evidence, is that the appellant, 
for the most part, lacks credibility.  For example, in her 
December 1993 application for dependency and indemnity 
compensation benefits, she specifically indicated that the 
she had only been married once, to the veteran; and, it is 
noted that it was only when she was presented with specific 
information provided by her youngest son that she admitted 
having been married in 1960 and having an entirely different 
name; such information was obviously relevant to the claim at 
hand, and had never, up until this point, been provided.  

Further, the Board finds it curious that while the appellant 
has indicated that she last had any knowledge of [redacted]' 
existence in or around 1973, her youngest son, born in 1972, 
indicated that he had last had contact with [redacted] when he 
was in sixth grade.  Surely, the appellant would have been 
aware of such contact, and such contact would have been some 
years after 1973.  

The veteran likewise fraudulently certified in the July 1983 
affidavit that he had not been previously married and that 
there was no legal impediment to him marrying the appellant 
at that time.  He also declared (without ever subsequently 
offering any proof) that the appellee's alleged "gambling" 
was the major cause of their separation.  On the other hand, 
on numerous forms, statements, and letters dated subsequent 
to the June 1983 affidavit, including in a letter written 
just prior to his death, the veteran made repeated references 
to the appellee as his legal spouse.  He never claimed 
monetary benefits from VA for the appellant as his spouse, 
but permitted the appellee to receive an apportioned share of 
his VA compensation benefits as his estranged spouse.  

The Board has no doubt that the appellant was aware, prior to 
July 1983, of the marriage between the veteran and appellee, 
and that she had met the appellee prior to her return to the 
U.S.  The Board does not believe that the appellant was 
unaware of the veteran's prior marriage, or that the veteran 
deceived her by signing the July 1983 affidavit.  Most 
likely, she was aware that the veteran was executing this 
document so they would be issued a marriage license, although 
a fraudulent one.  

As well, the Board does not believe that the appellant truly 
thought that [redacted] was dead when she married the veteran.  
Again, the Board is of the opinion that the appellant was 
aware of [redacted]' existence some years after 1973, and clearly 
within seven (and probably four) years of her marriage to the 
veteran.  Regarding the very convenient (and therefore 
suspicious) documentation indicating that [redacted] was married 
prior to marrying the appellant, the Board notes that there 
is no evidence regarding what happened to this spouse; and, 
in any event, it does not change the fact that the appellant 
was aware of the veteran's prior marriage at the time she 
married the veteran.  

In any event, given the volatile nature of the relationship 
between the veteran and the appellee, as noted above, the 
Board finds it plausible that the separation between the two 
was due to the misconduct of the veteran.  See Gregory v. 
Brown, 5 Vet. App. 108 (1993) (the question of fault or 
absence of fault is to be determined based on an analysis of 
the parties' conduct at the time of the initial separation).  
Statements made by the appellee (and to some extent, her son) 
to the effect that the veteran was abusive and had started a 
relationship with another woman (the appellant) - and that 
this ultimately led to their separation - are accepted as 
true, despite the appellant's claims to the contrary, 
especially given the lack of credibility on the part of the 
appellant.  

The appellee is therefore properly recognized by VA as the 
surviving spouse of the veteran, as she is the veteran's 
legal widow and the requirement of continuous cohabitation on 
her part was met in this case, i.e., the separation was due 
to the veteran's misconduct.  

The bottom line in this matter is that the appellant was 
aware of the above discussed legal impediments prior to 
entering into the "marriage" with the veteran; and, in any 
event, the appellee, deemed the legal surviving spouse of the 
veteran, has filed a successful claim for death benefits.  As 
such, the appellant's marriage to the veteran does not meet 
the criteria of having been a "deemed valid" marriage for 
VA purposes.  See 38 U.S.C.A. § 103(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.52 (2001).  

Finally, the Board is aware that the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), (hereinafter, VCAA) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), 
significantly adds to and amends the statutory law concerning 
VA's duty to notify and assist claimants in processing claims 
for VA benefits.  In a case such as this, however, the Board 
finds that a remand to consider application of the VCAA would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.  Sabonis.  The 
Board concludes further that the extensive factual 
development in this case indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001); see also Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


ORDER

The appeal is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

